Case: 13-12559    Date Filed: 02/26/2015     Page: 1 of 19


                                                                          [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-12559
                          ________________________

                     D.C. Docket No. 9:11-cv-80427-DMM



STEVEN A. SCIARRETTA,
As Trustee of the Barton Cotton Irrevocable Trust,

                                                        Plaintiff–Counter Defendant,



                                      versus

LINCOLN NATIONAL LIFE INSURANCE COMPANY,

                                                 Defendant–Third Party Plaintiff–
                                                     Counter Claimant–Appellee,

ROBERTA COTTON,

                                                                          Defendant,

SANFORD L. MUCHNICK,

                                                             Third Party Defendant,

IMPERIAL PREMIUM FINANCE LLC,

                                                               Non Party–Appellant.
                Case: 13-12559       Date Filed: 02/26/2015       Page: 2 of 19


                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                     (February 26, 2015)

Before ED CARNES, Chief Judge, and RESTANI, * Judge, and MERRYDAY, **
District Judge.

ED CARNES, Chief Judge:

       J. Alfred Prufrock saw the moment of his greatness flicker and the eternal

footman hold his coat and snicker.1 If there had been an insurance policy on his

life like the one that gave rise to this case, Prufrock might have seen beside the

footman a grinning speculator rubbing his hands in gleeful anticipation.

       We are all, in the long view, born astride the grave. But allowing parties to

use life insurance policies to bet on when an unrelated person will drop off into the

grave raises public policy concerns, which have led to restrictions on the practice.

One of the principal restrictions is the requirement that the purchaser of a policy

have an insurable interest in the insured’s life. As often happens with regulatory


       *
         Honorable Jane A. Restani, United States Court of International Trade Judge, sitting by
designation.
       **
          Honorable Steven D. Merryday, United States District Judge for the Middle District of
Florida, sitting by designation.
       1
         T.S. Eliot, “The Love Song of J. Alfred Prufrock,” ll. 84–85 (1920) (“I have seen the
moment of my greatness flicker/And I have seen the eternal Footman hold my coat, and
snicker/And in short, I was afraid.”).



                                                2
               Case: 13-12559      Date Filed: 02/26/2015     Page: 3 of 19


restrictions aimed at thwarting the operation of a market, evasive schemes have

arisen to circumvent the insurable interest requirement. Imperial Premium Finance

LLC used one of those schemes, which led to a criminal investigation of the

company and also to it being subpoenaed in a civil case arising from the scheme.

       In response to that subpoena Imperial designated a corporate witness to be

deposed, as provided in Rule 30(b)(6) of the Federal Rules of Civil Procedure, and

that witness also testified for it at trial. After the trial was completed, the district

court imposed a monetary sanction against Imperial based on the court’s finding

that the company had in bad faith prepared the witness selectively in order to

further its interest. This is Imperial’s appeal of that sanctions order.

                                                 I.

       Although Imperial is not a party to this lawsuit, the company’s actions led to

it. Imperial’s primary business involved stranger-originated life insurance

(STOLI). A STOLI policy is a speculative investment device that entails gambling

on the lives of the elderly. In its purest form, a STOLI transaction works like this:

A speculator secures an agreement with a person, who is usually elderly,

authorizing the speculator to buy insurance on that person’s life. The speculator

usually gets the policy in the largest amount available and pays the premiums,

hoping to profit in one of two ways. One way is if the insured dies before the

premiums paid exceed the death benefit. Under that scenario the sooner the



                                             3
              Case: 13-12559         Date Filed: 02/26/2015   Page: 4 of 19


insured dies, the fewer the premium payments that are necessary to obtain the

payout, and the greater the return on investment. The other way the speculator can

profit is by selling the policy to another speculator for more than the premiums

paid up to the point of that sale.

      Imperial’s business was not a STOLI scheme in its purest form. Instead of

buying a policy on a person’s life outright, Imperial provided financing for life

insurance premiums in the form of a loan whose terms allowed Imperial to

foreclose on the policy and become its owner if the borrower defaulted. The

typical loan had a term of two years, a relatively high floating interest rate, and

“substantial” origination fees, all of which made the borrower more likely to

default. For example, the $335,000 loan Imperial made in this case had an interest

rate that floated between 11 and 16 percent, and it had origination fees of nearly

$112,000 — more than a third of the loan principal.

      As mentioned above, most states try to prevent STOLI transactions by

requiring purchasers of insurance policies to have an insurable interest in the

insured’s life. See, e.g., Ala. Code § 27-14-3(f) (requiring an insurable interest at

the time a policy becomes effective); Fla. Stat. § 627.404(1) (requiring a person

purchasing insurance on “the life or body of another individual” to have “an

insurable interest in the individual insured”); Ga. Code § 33-24-3(h) (requiring an

insurable interest at the time a policy becomes effective). But see Tex. Ins. Code §



                                              4
              Case: 13-12559     Date Filed: 02/26/2015   Page: 5 of 19


1103.056 (allowing any person, including a corporation, to purchase insurance on

any other person’s life so long as the insured consents in writing). Seeking to

evade those insurable interest requirements, Imperial drafted its loan agreements to

require that during the term of the loan the policy be held in irrevocable trust (with

a trustee chosen by Imperial) for the benefit of the insured’s relatives. The

structure of Imperial’s loans made them a sure bet with nothing but upside. If the

borrower managed to pay off the loan when it came due, Imperial got its fees and

interest, walking away with as much as a two-thirds return on its investment in two

years. If the insured died before the loan matured, the arrangement ensured that

Imperial could collect out of the policy proceeds the loan principal, the fees, and

the interest it was owed. That was usually a substantial sum.

      But it often was not as much as the value of the policies themselves, under

which the beneficiary stood to collect hundreds of thousands or even millions of

dollars upon the death of the insured. The ticket to that jackpot for Imperial was

the clause in the loan agreements allowing it to foreclose on the policies in the

event of default. In part because of the loans’ oppressive terms, most of Imperial’s

loan customers did default. As a result, Imperial knew from the outset that it stood

a better than even chance of not just collecting the interest and fees but obtaining

by foreclosure ownership of the policy and the full amount of the policy upon




                                          5
                Case: 13-12559       Date Filed: 02/26/2015       Page: 6 of 19


death of the insured. And it would all be done, Imperial thought, without violating

the letter of the laws designed to prevent STOLI transactions.

       Imperial’s carefully designed scheme to get around the insurable interest

laws did not keep it out of trouble. Part of its practice was to “assist” prospective

insureds in filling out the insurance applications, and that is what led to trouble.

Because insurers want to avoid issuing policies that will be used in a STOLI

scheme, they typically require applicants to disclose any intent to seek premium

financing. Knowing this, perpetrators of STOLI schemes often make what the

Florida Department of Insurance describes as “misrepresentation[s],

falsification[s], or omission[s] of material facts in the life insurance application.” 2

And Imperial was no exception. It eventually admitted that when its employees

thought that truthfully disclosing the financing arrangements would harm the

chances of having a policy issued, they “facilitated and/or made misrepresentations

on applications that the prospective insured was not seeking premium financing.”

That fraudulent behavior came to the attention of the United States Attorney for the

District of New Hampshire, who in 2011 launched an investigation into Imperial’s

business. That investigation resulted in an April 2012 non-prosecution agreement

with Imperial. In return for not being prosecuted, the company agreed to give up

       2
        Fla. Office of Ins. Regulation, Stranger-Originated Life Insurance (“STOLI”) and the
Use of Fraudulent Activity to Circumvent the Intent of Florida’s Insurable Interest Law 2 (Jan.
2009).



                                                6
              Case: 13-12559     Date Filed: 02/26/2015    Page: 7 of 19


its premium financing business, fire or accept the resignations of the employees

responsible for that business, and pay an $8 million fine.

      With that background in mind, we turn to the facts of this case that led to

Imperial being sanctioned.

                                          A.

      In late 2007, Florida resident Barton Cotton met with insurance agent

Dennis Felcher because Cotton wanted to buy a multimillion-dollar life insurance

policy and finance the premium payments. Felcher referred Cotton to Larry Bryan,

who Felcher knew was “doing that kind of work.” Bryan contacted Imperial about

financing the premium payments for Cotton. Imperial, of course, was interested.

In April 2008, Cotton granted Bryan’s company WealthModes the exclusive right

to procure, finance, and sell insurance policies on his life.

      The next month, Cotton and an irrevocable trust in his name applied to

Lincoln National Life Insurance Company for an $8 million life insurance policy.

Consistent with Imperial’s standard practice and in order to evade Florida’s

insurable-interest law, the beneficiaries of the trust were Cotton’s wife and

children. Cotton falsely stated on the insurance application that he was not buying

the policy for resale and that he would not use a third party to finance the premium

payments.




                                           7
              Case: 13-12559     Date Filed: 02/26/2015    Page: 8 of 19


      Lincoln issued Cotton a $5 million policy, which became an asset of the

Cotton trust. Bryan advanced the premium payments to the trust until Imperial lent

the trust $335,000. The trust used that money to repay Bryan’s advance and to

continue making the premium payments. As usual, Imperial’s premium financing

loan had a floating interest rate between 11.5% and 16%, and the loan agreement

authorized it to foreclose on Cotton’s policy and become its owner if the trust

didn’t repay the loan by its maturity date. Because of the high interest rate and an

“origination fee” of nearly $112,000, after less than two years Imperial’s $335,000

loan to the Cotton trust had ballooned to more than $557,000.

      In May 2010 the eternal footman came into view –– Cotton was diagnosed

with esophageal cancer. Cotton’s bad news was good news for Imperial because

the value of a STOLI policy varies inversely with the life expectancy of the

insured. Imperial began marketing Cotton’s policy for sale. The loan used to

finance the policy reached maturity and became due on August 6, 2010, and Cotton

died two months later. At the time of his death the trust had not paid back Imperial

for the loan, but Imperial had not yet foreclosed on it, which left the trust for the

benefit of Cotton’s family as the record owner of the policy.

      After learning of Cotton’s death, Lincoln launched an investigation which

turned up the fact that Imperial had financed the purchase of the policy on Cotton’s

life in order to market it to speculators under a STOLI scheme. Concluding that



                                           8
                Case: 13-12559   Date Filed: 02/26/2015   Page: 9 of 19


was enough to amount to fraud in the procurement of the policy, Lincoln refused to

pay the trustee of the Cotton trust the death benefit.

                                        B.

      In April 2011 the Cotton trustee sued Lincoln for the death benefit. Lincoln

counterclaimed, alleging fraud, negligent misrepresentation, and civil conspiracy.

Imperial made a second loan to the trust to cover its litigation costs but, as we have

mentioned, it was not a party to the case. Still, Imperial asked its outside counsel

to represent the trust.

      During discovery, Lincoln sought to depose Imperial under Rule 30(b)(6) of

the Federal Rules of Civil Procedure. By that time, Imperial was aware that it was

under criminal investigation. Because the topics included in Lincoln’s subpoena

touched on subjects related to the criminal investigation, Imperial’s managers and

employees exercised their individual Fifth Amendment rights and all refused to

testify in the Rule 30(b)(6) deposition in the Lincoln case. As a result, Imperial

sought from the court either a stay of its deposition or permission to prepare and

use an outside witness to testify as a designated corporate representative in the

deposition and at trial. The court allowed Imperial to use an outside witness for

that purpose.

       Imperial hired John Norris, an independent economist with a history of

testifying as an expert witness, to serve as its designated corporate representative.



                                             9
               Case: 13-12559        Date Filed: 02/26/2015       Page: 10 of 19


Imperial provided Norris with some 20,000 pages of documents, and its counsel

met with him to brief him on the corporation’s knowledge about the topics listed in

the subpoena. 3 Imperial’s managers and employees were as reticent with Norris as

they were with Lincoln. None of them would talk with him, so Imperial

communicated with Norris through a single lawyer in its general counsel’s office.

Along with that official preparation, Norris also did some “slight Googling of

Imperial” and “found some general background information” about the company.

       Lincoln deposed Norris for six hours on January 4, 2012. During the

deposition, Norris was often unable to answer questions apparently because

Imperial had not briefed him on the answers.

       Lincoln later subpoenaed Imperial to testify at trial. The topics in the trial

subpoena were identical to those in the Rule 30(b)(6) deposition subpoena.

Imperial told Lincoln that it would again provide Norris to testify. To prepare,

Norris reviewed the deposition transcript and the attached exhibits, but he did not

seek additional information about topics on which he had lacked information

during the deposition. Imperial’s outside counsel, who was responsible for




       3
         Imperial said that its outside counsel billed 72 hours of attorney time and 56 hours of
paralegal time preparing Norris to testify at the deposition. Norris himself billed 50 hours of his
time preparing for and testifying at the deposition. According to him, he used that time to review
the subpoena and pleadings and to go “through th[e] documents in the context of” the topics in
the notice of deposition.



                                                10
               Case: 13-12559   Date Filed: 02/26/2015   Page: 11 of 19


educating Norris, did not ask him to obtain any additional knowledge in order to

testify at trial.

       Near the end of the trial, Lincoln called Norris as a witness. During the

course of his direct testimony, which spans 31 transcript pages, he was unable to

answer about 20 questions due to his lack of knowledge. Norris volunteered four

times that he had done nothing “to further [his] understanding” or to “seek any

further clarification” about materially identical questions that he had been unable

to answer in his deposition. As he put it, “the thought never crossed my mind in

the course of preparation.” On cross-examination, the attorney for the trust elicited

testimony that Imperial had financed the premiums for 183 Lincoln policies. After

cross-examination ended, the court asked Norris about the mushrooming loan

balance, about the interest calculations, and about the reasons for commission

payments to insurance agent Felcher. Norris knew next to nothing about those

matters or the loan. He tried to arrive at some answers by performing calculations

on the stand, but he could not get it right. He arrived at the wrong amount of

interest by incorrectly characterizing more than $78,000 in fees as interest. He also

had no answer for the question about the payments to insurance agent Felcher,

explaining that he had simply not asked Imperial about that.




                                         11
               Case: 13-12559        Date Filed: 02/26/2015        Page: 12 of 19


       The jury returned a verdict in favor of the trust. It found that Cotton and

others had conspired to commit an unlawful act 4 and that Cotton had made

material misrepresentations on the application for insurance, but it also found that

Lincoln had not relied on or been damaged by the misrepresentations and similarly

had not been injured by the conspiracy. The jury also specifically found that

Cotton had not intended to “assign[] or transfer[] [the policy] to someone with no

insurable interest in [his] life.” The court entered judgment for the Cotton trust for

the $5 million death benefit and $850,000 in attorney’s fees, 5 plus costs and

interest. Of that $5.85 million, the trust paid approximately $2.24 million to

Imperial for the principal, interest, and fees it owed on Imperial’s two loans. The

remainder of the judgment went to Cotton’s wife and children as beneficiaries of

the Cotton trust.

                                                C.

       The morning after Norris testified at trial, the court expressed concern about

his and Imperial’s conduct. The court characterized Norris as having been “blatant

in his failure to follow the rules” for a designated witness. Imperial, it said, “hid


       4
          The verdict form suggested that the unlawful act might have been an act “such as
procuring a policy that lacked an insurable interest at inception, or misrepresenting material facts
to Lincoln in the application for the Cotton Policy.” But the form did not specify which of those
acts (or what other act) the jury found Cotton and others had conspired to do.
       5
         Under Florida Statute § 627.428, an insurance company that loses an action for payment
of a benefit must pay the plaintiff’s reasonable attorney’s fees.



                                                12
               Case: 13-12559   Date Filed: 02/26/2015    Page: 13 of 19


behind” Norris, meaning that it hid facts harmful to it by not briefing Norris on

them. The court notified the parties that it was considering sanctions against

Imperial and Norris, and it invited briefing and argument on that issue.

       After Lincoln and Imperial filed briefs on the issue, the court held a two-

hour hearing. During the hearing, the court offered Imperial the chance to present

evidence and argue against sanctions. It observed that Norris had given “one of the

worst performances by a witness that [the court had] ever seen,” that he “didn’t do

his job as a witness,” that he “was basically trying to help Imperial to the detriment

of everyone else,” and that he had prepared only “to help his client’s side of the

litigation.”

       After the hearing, the district court issued an order assessing sanctions in the

amount of $850,000 against Imperial. The district court explained that Imperial

was the driving force behind the litigation and its selective preparation of Norris

constituted bad faith. It said that the company’s “promise of an educated and

independent witness was simply a ploy to allow [it] to escape scrutiny, yet still

benefit.” The court found that Norris had “exhibited deliberate ignorance to any

inquiry harmful to Imperial’s interests while at the same time trying to

affirmatively help the Trust and Imperial’s counsel at every opportunity.” It

reasoned that because Imperial had created the issues that led to litigation, Imperial

and not Lincoln should bear the costs of the plaintiff’s attorney’s fees. The



                                          13
             Case: 13-12559     Date Filed: 02/26/2015    Page: 14 of 19


$850,000 sanction left the main damages award to the Cotton trust undisturbed but

inverted the award of fees under Florida Statute § 627.428, in order to “prevent[]

Imperial from obtaining attorney’s fees and costs from the party harmed by its

inequitable conduct.”

                                          II.

      Courts have the inherent power to police themselves and those appearing

before them. Chambers v. NASCO, Inc., 501 U.S. 32, 46, 111 S. Ct. 2123, 2133

(1991). The key to unlocking that inherent power is a finding of bad faith. Barnes

v. Dalton, 158 F.3d 1212, 1214 (11th Cir. 1998). Once unlocked, the power carries

with it the authority to assess attorney’s fees as a sanction for bad faith conduct.

Chambers, 501 U.S. at 45–46, 111 S. Ct. at 2133.

      We review a court’s exercise of its inherent power to impose sanctions only

for an abuse of discretion. Chambers, 501 U.S. at 55, 111 S. Ct. at 2138; Eagle

Hosp. Physicians, LLC v. SRG Consulting, Inc., 561 F.3d 1298, 1303 (11th Cir.

2009). An abuse of discretion occurs when the district court “applies an incorrect

legal standard, applies the law in an unreasonable or incorrect manner, follows

improper procedures in making a determination, or makes findings of fact that are

clearly erroneous,” or “when it misconstrues its proper role, [or] ignores or

misunderstands the relevant evidence.” FTC v. AbbVie Prods. LLC, 713 F.3d 54,




                                          14
             Case: 13-12559      Date Filed: 02/26/2015   Page: 15 of 19


61 (11th Cir. 2013) (citation and quotation marks omitted). Imperial raises three

arguments for reversal. None have merit.

                                          A.

      First, Imperial points out that Lincoln did not object to Norris’ Rule 30(b)(6)

deposition testimony and had asked him questions on the same topics at trial. It

contends that Lincoln thereby waived any objections to Norris’ answers (or

nonanswers) and was estopped from seeking sanctions. Even if Lincoln did waive

and was estopped, the district court didn’t waive and wasn’t estopped. Lincoln did

not raise the subject of sanctions or impose them. The district court did. And

district courts have the inherent power to bring up the question of sanctions and

answer it. See Roadway Express, Inc. v. Piper, 447 U.S. 752, 765–66, 100 S. Ct.

2455, 2463–64 (1980) (court may assess attorney’s fees on a finding of bad faith);

Muhammad v. Walmart Stores E., L.P., 732 F.3d 104, 108 (2d Cir. 2013) (“[S]ua

sponte sanctions . . . should issue only upon a finding of subjective bad faith.”);

Willhite v. Collins, 459 F.3d 866, 870 (8th Cir. 2006) (a sua sponte award of

attorney’s fees “is permissible under a court’s inherent powers as long as the

person being sanctioned has demonstrated bad faith”); In re Itel Sec. Litig., 791

F.2d 672, 675 (9th Cir. 1986) (“Sanctions may also be awarded sua sponte under

the court’s inherent power.”).




                                          15
                Case: 13-12559      Date Filed: 02/26/2015     Page: 16 of 19


                                              B.

      Second, Imperial contends that the sanction was not merited because

Imperial and Norris complied with the Rule 30(b)(6) and trial subpoenas. That

depends on what “complied with” means. Imperial claims that it educated Norris

on each of the topics in Lincoln’s subpoenas, but this is one of those cases where

“a little learning is a dangerous thing” for a party’s purse. 6 The district court found

that Imperial selectively educated Norris and acted in bad faith in doing so. We

review a court’s finding of bad faith, and the subsidiary factual findings that go

into it, only for clear error. Mar. Mgmt., Inc. v. United States, 242 F.3d 1326,

1331 (11th Cir. 2001). Under clear error review, we will reverse only if “after

viewing all the evidence, we are left with the definite and firm conviction that a

mistake has been committed.” Travelers Prop. Cas. Co. of Am. v. Moore, 763

F.3d 1265, 1268 (11th Cir. 2014). We are not.

      The district court determined that Imperial had acted in bad faith based on a

finding that, among other actions, Imperial had selectively prepared Norris, not

that it had failed to prepare him at all. The court pointed out that Norris was

prepared to answer questions in ways that were helpful to Imperial, but that he

lacked knowledge when the questions turned to areas that might cast Imperial in a

bad light or otherwise harm it. Preparing a designated corporate witness with only

      6
          See Alexander Pope, “An Essay on Criticism” l. 217 (1711).



                                              16
              Case: 13-12559     Date Filed: 02/26/2015    Page: 17 of 19


the self-serving half of the story that is the subject of his testimony is not an act of

good faith. See Fed. R. Civ. P. 30(b)(6) (“The person[] designated must testify

about information known or reasonably available to the organization.”).

      A contrary result would allow Imperial to convert the investigation into its

admitted criminal behavior into a stroke of good luck. Imperial’s own employees

who were knowledgeable about the transaction that gave rise to the litigation could

not take the stand and offer non-answers like Norris did, at least not without

perjuring themselves. So the company seized on the existence of the criminal

investigation as an opportunity to craft a perfect witness for its interests: one who

was knowledgeable about helpful facts and dumb about harmful ones. As the

district court pointed out, that all-too-clever behavior is not far from the long-

disallowed use of the Fifth Amendment as both a sword and a shield. See United

States v. Rylander, 460 U.S. 752, 758, 103 S. Ct. 1548, 1553 (1983) (a court must

not “convert the privilege from the shield against compulsory self-incrimination

which it was intended to be into a sword whereby a claimant asserting the privilege

would be freed from adducing proof in support of a burden which would otherwise

have been his”); Arango v. U.S. Dep’t of the Treasury, 115 F.3d 922, 926 (11th

Cir. 1997) (same). The district court did not err, much less clearly err, when it

found bad faith in Imperial’s calculated preparations that produced the one-way

witness that Imperial designated to testify for it.



                                           17
               Case: 13-12559       Date Filed: 02/26/2015       Page: 18 of 19


                                               C.

       Third, Imperial contends that the sanction imposed by the court violates its

due process rights because the $850,000 sanction is “unjust and unrelated either to

any harm caused to Lincoln or the alleged misconduct committed by Imperial.” 7

To make that argument, Imperial claims that its only misconduct was its designee’s

testimony at deposition and at trial. But that’s enough, and there was more.

Imperial was, as the court found, “the driving force behind the litigation” and was

“at the heart of” the conspiracy that the jury found. Lincoln would never have

needed to go to court in the first place but for Imperial’s misconduct. To address

that misconduct, the district court tailored its sanction to “prevent[] Imperial from

obtaining attorney’s fees and costs from the party harmed by its inequitable

conduct” — that is, Lincoln. In these circumstances it was not an abuse of

discretion for the district court to determine that assessing attorney’s fees as a

sanction was both just and closely enough related to the harm that Imperial caused.




       7
         Imperial also argues that the district court should have complied with the rules
governing civil contempt, which allow contempt sanctions only to coerce compliance with the
court’s order or to compensate the complainant. See Martin v. Guillot, 875 F.2d 839, 845 (11th
Cir. 1989). Sanctions imposed for contempt of court are not, however, the same thing as
sanctions imposed under the court’s inherent power to police against bad faith conduct before it.
Different rules apply to each. See Chambers, 501 U.S. at 46, 111 S. Ct. at 2133 (distinguishing
between attorney’s fee awards under the court’s “inherent power to police itself” and the
“sanctions available for contempt of court”) (quotation marks omitted); In re Mroz, 65 F.3d
1567, 1575 (11th Cir. 1995) (same).



                                               18
             Case: 13-12559     Date Filed: 02/26/2015    Page: 19 of 19


      The district court did not require Imperial to pay Lincoln’s own fees, but

only those of the Cotton trust that were shifted to Lincoln under Florida law as a

result of the judgment against Lincoln. In other words, because of its misconduct

Imperial was required to pay the fees of the party that had to prevail in order for

Imperial to recover on its loans.

      The district court’s findings were not clearly erroneous and its imposition of

sanctions was not an abuse of discretion. The sanctions order is AFFIRMED.




                                          19